I am unable to concur in either the reasoning or the conclusions of the CHIEF JUSTICE. I shall endeavor to state the reasons that impel me to dissent, as briefly as possible:
The application for a writ of review in this case was made within the time provided by our statute. The application is regular upon its face, the commission as well as the employer being made parties thereto, and hence this court acquired jurisdiction of the proceeding. In view of that a motion to dismiss, in my judgment, is not permissible. I can, however, imagine a case where a motion to affirm the award might be proper, or where, as in the case of Heladakis v. Ind. Comm., decided at this term and not yet reported, it is found that this court is without jurisdiction, a motion to dismiss would be proper. Where, however, this court has jurisdiction of the proceeding, then, as I view the statute, we must either affirm or annul the award.
Our statute is quite clear as to that. Comp. Laws Utah 1917, § 3148, subds. (a) and (b), as amended by chapter 67, Laws Utah 1921, reads as follows:
"(a) Within thirty days after the application for a rehearing is denied, or, if the application is granted, within thirty days after the rendition of the decision on the rehearing, any party affected thereby including the state insurance fund, may apply to the Supreme Court *Page 310 
of this state for a writ of certiorari or review (hereinafter referred to as a writ of review) for the purpose of having the lawfulness of the original award or the award on rehearing inquired into and determined.
"(b) Such writ shall be made returnable not later than thirty days after the date of the issuance thereof, and shall direct the commission to certify its record, which shall include all the proceedings and the evidence taken in the case, to the court. On the return day the cause shall be heard in the court unless for good cause the same be continued. No new or additional evidence may be introduced in such court, but the cause shall be heard on the record to the commission as certified to by it. The review shall not be extended further than to determine whether or not: 1. The commission acted without or in excess of its powers. 2. If findings of fact are made, whether or not such findings of fact support the award under review."
Subdivision (d), so far as material here, further provides:
"(d) * * * No court of this state (except the Supreme Court) shall have jurisdiction to review, reverse, or annul any award of the commission, or to suspend or delay the operation or execution thereof; provided that a writ of mandamus shall lie from the Supreme Court in all proper cases."
It is quite true that the statute invests the commission "with full authority over the said [insurance] fund," and that it "may do any and all things which are necessary or convenient in the administration thereof or in connection with the insurance business to be carried on. * * *" Comp. Laws Utah 1917, § 3096, as amended by chapter 44, Laws Utah 1923. In the prevailing opinion it is, however, held that the commission and no one else is authorized to complain in case the fund is being illegally assailed or adversely affected. The statute is directly to the contrary.
In subdivision (a) of section 3148, supra, it is expressly provided:
"Within thirty days after the application for a rehearing is denied, or, if the application is granted, within thirty days after the rendition of the decision on rehearing, any party affected thereby" by the decision "including the state insurancefund, may apply to the Supreme Court of this state for a writ of certiorari or review * * * for the *Page 311 
purpose of having the lawfulness of the original award or theaward on rehearing inquired into and determined." (Italics mine.)
It is however insisted that because there is no express provision found in the industrial act whereby the insurance fund is authorized to sue or be sued, therefore the provision authorizing the insurance fund to apply to this court for a review of the decision of the commission is a nullity. In my judgment it was not necessary to go to that extent. No one will, I think, contend that the insurance fund, as such, could, without some intelligent agent or agency doing so for it, appear in any court or defend itself or any one else. To do that would be legally impossible. Moreover, the insurance fund, as such, neither has nor can have any interest to subserve. The interest always belongs to some person or persons who are interested in the fund. The insurance fund may, however, be used as a means to an end, and a proceeding in its name no doubt may be instituted by any person directly interested therein. That is manifestly the purpose of the statute. Indeed, that in effect is just what the statute says. True it is that the commission is made the administrator and guardian of the insurance fund, and hence is given full power and authority to administer and to protect it. Let us assume, however, as is the case here, that the Commission has made an award and has ordered that the same be paid out of the insurance fund. In doing that the commission necessarily was required to determine for itself, and did determine, whether the award was lawful and that it could legally be paid out of the insurance fund. After having determined that, can it also be assumed that the commission will in one breath declare the award lawful and legally payable out of the insurance fund and in the next breath assail its own action in this court as being unlawful? Manifestly not. Moreover, the commission cannot sue itself, nor can it ask for a writ of review to review its own action. Such never was contemplated by the industrial act. In view of that the Legislature acted wisely in amending section 3148 as was done in chapter 67, Laws of Utah 1921, so as to preserve *Page 312 
the legal rights of all who are interested in the insurance fund.
True, the Legislature failed to point out the procedure in explicit terms. That, however, is not a fatal omission. The jurisdiction or power to review the lawfulness of any award made by the commission is clearly conferred upon this court, and is as clearly withheld from all other courts. Then it is just as clear that this court is required to review the lawfulness of any award made by the commission at the instance or request of any one interested in the insurance fund, and, in order that it may be done speedily and expeditiously and without any unnecessary delay, any person who may be affected adversely by an award because of its alleged unlawfulness may in the same proceeding inform this court why the award is unlawful, and his application may be made in the name of the insurance fund. As before pointed out, being vested with jurisdiction and power to review the lawfulness of the award, and through the application becoming invested with jurisdiction of the proceeding, this court is required to proceed to a review of the lawfulness or unlawfulness of the award and declare it lawful or unlawful in accordance with its conclusions.
As already suggested, the mere fact that the Legislature in amending section 3148 did not prescribe a full and specific mode of procedure is wholly immaterial. We have a statute which is intended to remedy all of such defects where, as here, jurisdiction has been conferred upon the court. Comp. Laws Utah 1917, § 1813, provides:
"When jurisdiction is, by statute, conferred on a court or judicial officer, all the means necessary to carry it into effect are also given; and in the exercise of the jurisdiction, if the course of proceeding be not specifically pointed out by statute, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the statute or of the Codes of Procedure."
That statute is all-inclusive, and confers full authority to proceed by any known method of procedure.
Moreover, it is the duty of this court to uphold legislative enactments and to make them effective rather than to strike *Page 313 
them down merely because they may be somewhat crude and imperfect.
Recurring now to the facts and circumstances of this proceeding, we find that the commission first found that the deceased left no dependents, and made an award by which the employer was required to pay a specific sum into the special fund for the benefit of those employees who are permanently disabled from earning a livelihood. Thereafter, however, it made further findings wherein it found that the deceased employee left surviving dependents, and set aside the former award and made another in favor of the dependents aforesaid, who reside in a foreign land. The commission further found that the employer was a contributor to the insurance fund and was insured therein, and ordered that the award be paid out of that fund. In that state of the proceeding the application for a writ of review was made to this court in the name of the employer and in the name of insurance fund against the Industrial Commission and the dependents of the deceased employee. The commission was thus a party to the proceeding, and the writ as usual was directed to it. After the writ was duly issued and the proceedings before the commission were certified to this court, the employer made a motion to quash the writ and also moved to dismiss the proceeding. So far as it was concerned it no doubt had a right to refuse to assail the award and to ask that it be permitted to stand, or, in other words, that it be affirmed. The employer had no right, however, to move to quash the writ or to dismiss the proceeding merely because it was satisfied with the award. It can readily be understood why the employer may be interested in the injured employee or in the dependents and may thus desire to favor them and to have the award paid out of the insurance fund rather than to pay anything into the special fund for the benefit of the permanently disabled employees for whose special benefit the fund was created. It may also readily be perceived that one in the name of the insurance fund may contend that the award is unlawful and that payment *Page 314 
out of said fund is therefore unauthorized. He, however, may show no interest in the fund. No doubt any employer who is subject to the industrial act, and who pays the premium required of him by the commission into the insurance fund, and who obtains a certificate or policy of insurance and in case of an injury to or death of one of his employees is entitled to have the amount of compensation payable to the injured employee, or, in case of his death, to his dependents, paid out of the insurance fund, is manifestly interested in that fund. Precisely so is one of those unfortunate permanently disabled employees for whose benefit the special fund was created and which is a part of the insurance fund. If, therefore, the commission orders an award paid out of the insurance fund which is not authorized by law, every contributor to that fund is in some substantial degree injured because the contributors to the fund by their contributions or so-called premiums must maintain the fund to the end that all claims by injured employees or their dependents may be met. If, therefore, unlawful claims are paid out of the fund the rate of premiums must necessarily be raised to the extent of such demands, and therefore any contributor may question the lawfulness of any award either in whole or in part. Nor is it necessary under the statute that he contest the original application for compensation. He may assume that the commission will comply with the law. Indeed, in case an award is merely excessive and not wholly illegal, no one can complain until after the award is made and announced. The employee who is permanently disabled and who is interested in having the insurance fund maintained is likewise interested not to have the fund depleted by any award which is either wholly or partially unauthorized by law. As a matter of course the degree or extent of the interest so long as it is a substantial one is not material. Therefore either the contributing employer or the permanently disabled employee may in the name of the insurance fund question the lawfulness of the award. Such is the manifest purpose of the statute, and, in view that it must be done in *Page 315 
the same proceeding and within the time provided by statute, no one can be injured and no one can complain. If, however, the opinion as now written shall prevail to the effect that no one can defend an assault upon the insurance fund except the commission, the fund must necessarily go undefended in every instance where, as here, the commission has made an award payable out of that fund. As before pointed out the commission has then already passed upon the lawfulness of the award, and hence even if it were possible for it in its own name to assail itself in this court it would not do so, and the fund would not and could not have any defender.
In this connection it may not be out of place to suggest that even in the absence of the enabling statute it would not be irregular to permit an interested party to question the unlawfulness of an award. The mere fact that the commission is made the administrator and guardian thereof certainly cannot prevent one who is interested in it from defending it. There are many instances where those who are charged with the administration of an estate or a fund who by reason of some act of theirs become adversely interested or have by their conduct become improper persons to defend the rights of the interested parties. A familiar instance of that kind which frequently occurs arises where the directors and officers of a corporation who are charged with the duty of managing its affairs and to protect its rights and the rights of the stockholders by reason of their acts and conduct become disqualified from acting. In such event any stockholder or creditor who is interested may in the name of the corporation obtain the proper relief in a court of justice. Other instances readily suggest themselves to the reader which need not be specially mentioned. The mere fact, therefore, that the commission is made administrator and guardian of the fund is no obstacle in the way of any one who is interested therein to defend it. The difficulty that presents itself in this case, however, is that the attorneys who claim to appear in the name of the insurance fund and who assail the lawfulness of the award have shown no interest in the *Page 316 
fund whatever. Having no interest they cannot be affected by the award, and hence cannot question it. As before stated, while the extent or degree of interest is not material, yet there must at least be some substantial interest, or the party complaining here has and can have no standing in this court. In view, therefore, that the employer does not assail the lawfulness of the award, and in view that there is no one who is interested in the insurance fund and hence has the right to question the lawfulness of the award, is here complaining, the award should be affirmed. In that respect this case, however, does not differ from any other case where no good reason is made to appear why an award of the commission should not be affirmed.
No valid cause being shown wherein the award is not lawful, it necesarily follows that it should be affirmed, with costs.